Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 16, 2020                                                                              Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                        David F. Viviano,
                                                                                                        Chief Justice Pro Tem
  161908(84)
                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                      Megan K. Cavanagh,
                                                                  SC: 161908                                          Justices

  v                                                               COA: 341721
                                                                  Wayne CC: 17-005161-FC
  COLLINS LOUIS GLENN, III,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file
  Supplemental Appendix E is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 16, 2020
                                                                             Clerk